Citation Nr: 0639329	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a right hand injury, status post 
pyogenic infection of the third metacarpal joint, secondary 
to a puncture (human bite) wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2004.  This matter 
was originally on appeal from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran filed his claim for an increased rating in 
September 2000.  In the March 2001 rating decision, the RO 
granted a 10 percent rating, effective September 1, 2000, the 
date the veteran filed his claim.  The record shows that in a 
rating decision dated in January 2003, the RO granted a 
temporary 100 percent evaluation for surgical treatment of 
the veteran's service-connected residuals of a right hand 
injury, effective October 3, 2000 to January 31, 2001.  The 
10 percent disability was restored on February 1, 2001.  The 
assignment of the 10 percent rating is the subject of this 
appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show ankylosis in 
both the metacarpophalangeal and proximal interphalangeal 
joints in extension or in extreme flexion.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected residuals of a right hand 
injury, status post pyogenic infection of the third 
metacarpal joint, secondary to a puncture (human bite) wound, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5226 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board previously remanded this case because the veteran 
had not been provided with VCAA notice.  In the July 2004 
remand, the Board recognized that although the veteran had 
been provided with several development letters instructing 
him to submit medical evidence in support of his claim, these 
letters were silent with regards to the VCAA.  The Board 
concluded that a remand was necessary to ensure VCAA 
compliance.  In the remand, the Board directed the AMC to 
request that the veteran identify "any and all" healthcare 
providers who had treated him for the right hand injury since 
September 1999.  The Board specifically requested records 
from the work-related right hand and finger injury sustained 
on June 14, 2000.  

In response to the Board's July 2004 remand, the Appeals 
Management Center (AMC) issued a VCAA compliant notification 
letter.  In the letter, dated in July 2004, the AMC advised 
the veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
right hand disability.  The AMC advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The AMC also requested that the veteran send to the AMC 
any evidence in his possession pertaining to the claim.  
Finally, the AMC also specifically requested records 
pertaining to the work-related right hand and finger injury 
sustained on June 14, 2000 as directed in the Board remand.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of March 2001, the veteran has 
submitted both lay and medical evidence describing current 
symptomatology and severity associated with his disability.  
Thus, it is clearly demonstrated that the veteran understood 
the types of degree of disability rating evidence needed to 
substantiate the claim.  Additionally, the veteran has been 
afforded three VA examinations during the course of this 
appeal for the purpose of evaluating the current level of his 
disability.  Lastly, VA has provided the veteran with the 
rating criteria for his disability, both as in effect prior 
to and after August 26, 2002 when the criteria were amended.  
For these reasons, the Board finds no prejudice to the 
veteran from the inadequate notice provided him on the 
element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The claim for an increased rating for his right 
hand disability is being denied, thus no effective date will 
be assigned and there is no possibility of prejudice to the 
veteran from this claim.  

In the July 2004 remand, the Board also directed the RO to 
schedule the veteran for a contemporaneous examination 
because the examination reports from two previous 
examinations were either too old or inadequate for rating 
purposes.  The record shows that in April 2005, a VA hand 
examination was conducted.  In the VA examination report, the 
VA examiner, Dr. J.D., thoroughly discussed the history of 
the veteran's right hand injuries and the current severity of 
the service-connected residuals of a right had injury.  The 
Board finds that this VA examination complies with the 
Board's remand.  

Finally, the Board finds that VA has fulfilled the duty to 
assist, as provided by the VCAA.  In addition to providing 
the veteran with three VA examinations, the RO provided the 
veteran with a hearing before a Decision Review Officer 
(DRO).  The RO also obtained all VA Medical Center (VAMC) 
treatment records that the veteran requested.  In response to 
the July 2004 VCAA letter, the veteran submitted a statement, 
dated in August 2004, in which he indicated that he had no 
more information pertaining to the claim.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Having found that both the 
VCAA and the Board's remand directives have been fulfilled, 
the Board will proceed with appellate review.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

The veteran's residuals of a right middle finger injury are 
rated as 10 percent disabling under the former provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5226 (2003).

During the course of this appeal, VA revised the criteria for 
evaluation of finger disabilities, effective August 26, 2002.  
67 Fed. Reg. 48784 (July 26, 2002) (codified at  38 C.F.R. § 
4.71a (2003)).  When the regulations concerning entitlement 
to an increased rating are changed during the course of an 
appeal, the veteran is entitled to resolution of his or her 
claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  The January 2003 SOC and October 
2005 SSOC show that the RO considered the claim in light of 
both the former and revised criteria.   

Under the former criteria, a 10 percent rating is warranted 
for favorable and unfavorable ankylosis of the middle finger 
of both the major and minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (as in effect prior to August 26, 2002).

For VA rating purposes, the ability to flex the tip of the 
finger to within two inches (5.1 centimeters) of the 
transverse fold of the palm is considered favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a) 
(2002).  The inability to bring the finger to within two 
inches of the palm is considered unfavorable ankylosis.  Id.  
Limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  Id.  

When ankylosis is extremely unfavorable, the disability shall 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  38 C.F.R. § 4.71a, Diagnostic Code 5224-5227, Note 
(2002).  Ankylosis of both the metacarpophalangeal (MCP) and 
proximal interphalangeal (PIP) joints, with either in 
extension or in extreme flexion, will be rated as amputation.  
38 C.F.R. § 4.71a, Multiple Fingers: Unfavorable Ankylosis 
(1) (2002).  

Diagnostic Code 5154 provides the ratings for amputation of 
the middle finger.  When the middle finger is amputated 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, a rating of 10 percent is applied.  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2002).  When the 
amputation is with metacarpal resection (more than one-half 
the bone lost), a 20 percent rating applies.  Id.  

The Board has considered all pertinent evidence including VA 
examination reports dated in October 2000, September 2003, 
and April 2005; letters from Dr. G.T. of Physical Medicine 
Associates, dated in April and May 2001; surgery records from 
Dr. M.R.; a letter from Dr. P.E.; records of Worker's 
Compensation proceedings; a letter from R.F., the human 
resource manager for the veteran's employer; and all 
statements submitted by the veteran.  

Under the old criteria, the only possible way for the veteran 
to receive a rating higher than 10 percent for the right 
finger disability is to rate as amputation.  However, the 
evidence does not show ankylosis of both the MCP and PIP 
joints, with either joint in extension or in extreme flexion, 
as required by the regulations.  In the April 2005 VA 
examination report, Dr. J.D. reported that in the middle 
finger, active extension lacked 15 degrees at the MCP joint, 
but flexion was possible up to 70 degrees.  At the PIP joint, 
extension was to zero degrees and flexion was to 35 degrees.  
Dr. J.D. reported that the middle finger appeared to be 
slightly enlarged, but there was no scar adherent to the bone 
and it was nontender.  Passive motion was full at all joints.  
Dr. J.D.'s diagnosis was residual scar and minor stiffness of 
the right hand middle finger. 

In the September 2003 VA examination report, Dr. P.S. stated 
that the veteran could bring the pulp of his right middle 
finger to "about two inches" of the palm.  Dr. P.S. stated 
that if the veteran really worked at it, he could bring the 
pulp to about an inch of the palm.  Dr. P.S. found that the 
veteran lacked 10 degrees of full extension.  Dr. P.S. also 
stated that the veteran had an extensor lag in the MCP joint 
of the right long finger, but could flex it to 90 degrees.      

Dr. P.S. had previously examined the veteran and the findings 
are reflected in a report dated in October 2000.  In that 
report, Dr. P.S. noted that the veteran recently had a z-
plasty over the dorsum of the right long finger.  Dr. P.S. 
found that the veteran could not get the finger pulps to 
palms and had diminished grip strength.   

Although the evidence shows limited range of motion in the 
both MCP and PIP joints, neither are found to be in extension 
or extreme flexion.  Consequently, there is no basis to rate 
as amputation     

Effective August 26, 2002, Diagnostic Code 5226 provides a 
rating of 10 percent for favorable and unfavorable ankylosis 
of the long (middle) finger of both the major and minor hand.  
The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted, and whether an 
additional rating is warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2006).  
Because the new rating criteria may only be applied to the 
period of time after their effective date, the period prior 
to October 3, 2000 is not for consideration.  VAOPGCPREC 3-
00.  

Under the revised criteria, for the long finger (digit III), 
zero degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MCP joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or  Multiple Digits of the 
Hand."

The revised criteria also provide ratings for limitation of 
motion of fingers.  For the long finger, a 10 percent rating 
is provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable rating is provided where there is limitation 
of motion, with a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2006).

The revised criteria provide that if both the MCP and PIP 
joints are ankylosed, and either joint is in extension or in 
full flexion, or there is rotation or angulation of a bone, 
the disability will be rated on the basis of amputation.  38 
C.F.R. § 4.71a, Note(3)(i), preceding Diagnostic Code 5216  
(2006).  

As noted, the veteran's right finger disability is already 
rated as 10 percent disabling.  Because this is the highest 
rating available under Diagnostic Code 5226, a higher rating 
would necessarily come from an additional evaluation for 
resulting limitation of motion of other digits or a rating 
based on amputation.  For reasons explained below, neither 
scenario is applicable.

Regarding resulting limitation of motion of other digits, the 
medical evidence is negative for any such findings.  Although 
in the April 2005 VA examination report Dr. J.D. noted 
limited motion in the PIP and DIP joints of the ring finger, 
and in the DIP joint in the little finger, the evidence does 
not show that this is due to the service-connected 
disability.  In the report, Dr. J.D. stated that he had 
reviewed the claims folder and specifically mentioned the 
veteran's original in-service injury in 1984, a work injury 
to the right hand in 1996, and a third injury in 2000.  Based 
on this history, Dr. J.D. concluded that the residuals of the 
service-connected disability were limited to surgical scars 
noted on the volar aspect of the palm and limitation of 
motion of the MCP joint of the middle finger.  Based on this 
VA examination report, there is no basis to find that the 
service-connected disability resulted in limitation of motion 
of other fingers.

The September 2003 VA examination report is also negative for 
resulting limitation of motion of other digits.  In that 
report, Dr. P.S. noted a lack of 10 degrees extension in the 
MCP joint of the right middle finger, but that the remainder 
of the hand examination was normal.

Regarding rating as amputation, the Board finds that such an 
evaluation is not warranted.  The evidence fails to show that 
the middle finger is ankylosed in extension or full flexion 
(i.e. 100 degrees).  


ORDER
	
Entitlement to a rating higher than 10 percent for service-
connected residuals of a right hand injury, status post 
pyogenic infection of the third metacarpal joint, secondary 
to a puncture (human bite) wound is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


